Citation Nr: 1121979	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims need to be remanded for a VA examination.  There is competent evidence that the Veteran (1) has current bilateral hearing loss and tinnitus, (2) had possible noise exposure in service, and (3) that hearing loss and tinnitus may be due to noise exposure in service.  Thus, the Veteran has met the criteria for entitlement to a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange for audiological examination of the Veteran in order to determine the current hearing acuity and whether hearing loss and tinnitus are related to service.  The following considerations will govern the review and evaluation:

a.  The claims folder, including all medical records obtained, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  The original service treatment records are in a white envelope with a white tab identifying the records.  

b.  In accord with Martinak and Training Letter No. 09-05, the examiner will specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).

c.  After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address whether any diagnosed hearing loss and/or tinnitus is at least as likely as not (50 percent probability or greater) the result of injury or disease (to particularly include the alleged in-service noise exposure) incurred in or aggravated by his service.  

d.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

e.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the claims for service connection for hearing loss and tinnitus.  If any of the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

